


110 HR 1412 IH: Emergency Child Care Lending for the

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1412
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Jefferson (for
			 himself, Mr. Taylor,
			 Ms. Norton,
			 Mr. Ellison, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To establish a temporary program under which emergency
		  loans are made to small businesses that are nonprofit child care
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Child Care Lending for the
			 Gulf Coast Act of 2007.
		2.FindingsCongress finds the following:
			(1)The Census reported pre-Katrina that there
			 were—
				(A)25,000 two-parent
			 families in New Orleans with children under 18;
				(B)26,000 female
			 householders with children under 18, and no husband present; and
				(C)more than 18,000
			 householders who were more than 65 years old and living alone.
				(2)Studies have
			 stated that reopening child care facilities was crucial for helping parents get
			 back to work and businesses to recover.
			(3)Studies have shown
			 that without available and affordable child care economic recovery will be
			 greatly impeded and lead to a reduction in worker productivity.
			(4)In New Orleans
			 before the Hurricanes Katrina and Rita, the city had 1,912 day-care slots at
			 266 licensed centers, but now 80 percent of those centers and 75 percent of
			 those slots are gone.
			(5)The National
			 Association of Child Care Resource and Referral Agencies reported in a study
			 published by the Mississippi State University Early Childhood Institute that
			 between 62 percent to 94 percent of the licensed child care slots in the three
			 coastal counties hardest hit by Hurricanes Katrina and Rita in Mississippi were
			 lost.
			(6)In Jackson County,
			 Mississippi, initial assessment found that one-fourth of the county’s licensed
			 centers were damaged beyond repair, representing 11 percent of the county’s
			 licensed child care capacity and another 39 percent of centers needed repairs.
			(7)Studies have
			 stated the most effective way to rebuild the child care infrastructure is
			 to—
				(A)help child care
			 programs in the disaster area reopen as rapidly as was safe by giving priority
			 to licensed early childhood facilities; and
				(B)recruit, train, and
			 retain child-care professionals.
				3.Emergency child
			 care lending pilot program
			(a)Loans
			 authorizedNotwithstanding section 502(1) of the Small Business
			 Investment Act of 1958, the proceeds of any loan described in section 502 of
			 such Act may be used by the certified development company to provide loans to
			 small, nonprofit child care businesses, provided that—
				(1)the loan will be
			 used for a sound business purpose that has been approved by the Administrator
			 of the Small Business Administration (hereafter in this section referred to as
			 the Administrator);
				(2)each such business
			 meets the eligibility requirements applicable to for-profit businesses
			 receiving a similar loan, except for status as a for-profit business;
				(3)1
			 or more individuals have personally guaranteed the loan;
				(4)the small,
			 non-profit child care business has clear and singular title to the collateral
			 for the loan;
				(5)the small,
			 non-profit child care business has supplied sufficient information supporting
			 the ability to obtain future cash flow from its operations to meet its
			 obligations on the loan and its normal and reasonable operating expenses;
			 and
				(6)have a track
			 record of providing child care services in the presidentially declared disaster
			 areas in the Gulf Coast region.
				(b)Limitation on
			 volumeNot more than 3 percent of the total number of loans
			 guaranteed in fiscal year 2008 and 2009 under title V of the Small Business
			 Investment Act of 1958 may be awarded under the program described in this
			 section.
			(c)Small,
			 non-profit child care businessFor purposes of this section, the
			 term small, non-profit child care business means an organization
			 that—
				(1)is
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code;
				(2)is primarily
			 engaged in providing child care for infants, toddlers, pre-school, or
			 pre-kindergarten children (or any combination thereof), may provide care for
			 older children when they are not in school, and may offer pre-kindergarten
			 educational programs;
				(3)including its
			 affiliates, has tangible net worth that does not exceed $7,000,000, and has
			 average net income (excluding any carryover losses) for the preceding 2
			 completed fiscal years that does not exceed $2,500,000; and
				(4)is licensed as a
			 child care provider by the District of Columbia, the insular area, or the
			 State, in which it is located.
				(d)TerminationNo
			 loan shall be made under this section after December 30, 2008.
			(e)Reports
				(1)Small business
			 administrationNot later than 3 months after the date of the
			 enactment of this Act, and every 3 months thereafter until September 30, 2008,
			 the Administrator shall submit a report to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives regarding the implementation of the loan program described
			 in this section. Each such report shall include—
					(A)the date on which
			 the loan program is implemented;
					(B)the date on which
			 the rules are issued pursuant to subsection (f);
					(C)the number and
			 dollar amount of loans under the program applied for, approved, and disbursed
			 during the previous 3 months; and
					(D)the number of
			 loans made to minority-owned firms and to woman-owned firms.
					(2)General
			 accounting officeNot later than March 31, 2009, the Comptroller
			 General of the United States shall submit a report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives regarding the assistance provided under the
			 loan program established by this section. Such report shall include information
			 regarding the first 2 years of the loan program, including—
					(A)an evaluation of
			 the timeliness of the implementation of the loan program;
					(B)a description of
			 the effectiveness and ease with which certified development companies, lenders,
			 and small businesses have participated in the loan program;
					(C)a description and
			 assessment of how the loan program was marketed;
					(D)by location in
			 total, the number of small, nonprofit child care businesses that—
						(i)applied for loans
			 under the program (stated separately for new and expanding child care
			 providers); and
						(ii)received loan
			 disbursements under the program (stated separately for new and expanding child
			 care providers);
						(E)the total amount
			 loaned to such businesses under the program;
					(F)the total number of
			 loans made to such businesses under the program;
					(G)the average loan
			 amount and term of loans made under the program;
					(H)the currency rate,
			 delinquencies, defaults, and losses of the loans made under the program;
					(I)the number and
			 percent of children served through the program who receive subsidized
			 assistance; and
					(J)the number and
			 percent of children served through the program who are minority or
			 low-income.
					(3)Access to
			 information
					(A)CollectionThe
			 Administrator shall collect and maintain such information as may be necessary
			 to carry out paragraph (2) from certified development centers and child care
			 providers, and such centers and providers shall comply with a request for
			 information from the Administrator for that purpose.
					(B)Provision of
			 information to gaoThe Administrator shall provide information
			 collected under subparagraph (A) to the Comptroller General of the United
			 States for purposes of the report required by paragraph (2).
					(f)Rulemaking
			 authorityNot later than 60 days after the date of the enactment
			 of this Act, the Administrator shall issue final rules to carry out the loan
			 program authorized by this section.
			
